Citation Nr: 0822547	
Decision Date: 07/09/08    Archive Date: 07/14/08	

DOCKET NO.  05-09 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1968 to 
February 1972.  He had overseas service in Vietnam, but no 
combat is demonstrated.  His primary occupational specialty 
was a fuel specialist in the US Air Force.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which granted service 
connection for chronic lumbar strain with a 10 percent 
evaluation.  The veteran disagreed with the assigned 
evaluation.  In April 2007, the veteran and his spouse 
provided testimony before the undersigned in a Travel Board 
hearing in Boston and that testimony has been reviewed and 
considered in this decision.  In December 2007, the Board 
remanded the appeal for additional evidentiary development, 
including the conduct of appropriate VA orthopedic and 
neurologic examinations.  All development on remand was 
completed in full.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  The veteran's chronic lumbar strain is primarily shown to 
result in limited motion with pain on use, with overall 
symptoms characterized as mild in nature; however, limitation 
of motion does not result in limitation of forward flexion of 
the thoracolumbar spine between 30 and 60 degrees, nor is the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, there are not radicular symptoms 
demonstrated attributable to low back disability, and any low 
back or lower extremity paresthesia has been clinically 
attributed to nonservice-connected multiple sclerosis (MS).  


CONCLUSION OF LAW

At all times during the pendency of this appeal, the criteria 
for an evaluation in excess of 10 percent for chronic lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Plate V, Diagnostic Code 5237 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice prior to the 
rating decision on appeal in March 2004.  Obviously this 
notice was made with respect to then-pending claims for 
service connection.  Service connection was granted, and the 
veteran disagreed with the assigned evaluation.  However, 
following the veteran's August 2004 notice of disagreement, 
he was immediately provided additional VCAA notice with 
respect to a claim for increase.  During the lengthy pendency 
of this appeal, both before and after the Board's 
December 2007 remand, the veteran was provided multiple 
Statements of the Case which specifically included the rather 
lengthy schedular criteria for evaluating his chronic lumbar 
strain, including the general rating formula for diseases and 
injuries of the spine at 38 C.F.R. § 4.71a.  He has, 
therefore been provided the evidence necessary to 
substantiate his claim with respect to the rating criteria 
applicable to this claim.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  He has also been advised of the 
evidence he is responsible to submit, the evidence VA would 
collect on his behalf, and advised he should submit any 
relevant evidence in his possession.

All known available evidence has been collected for review, 
and the veteran has been provided multiple VA examinations 
including a review of the claims folder and a request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  In 
March 2006, the veteran wrote that he had no additional 
evidence to submit.  All known available evidence has been 
collected for review and VCAA is satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations  resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to more or 
less movement than normal, weakened movement, excess 
fatigability, pain, incoordination, swelling, deformity or 
atrophy of disuse, instability of station, disturbance of 
locomotion, interference with standing, sitting and weight-
bearing.  For the purpose of rating disability from 
arthritis, the lumbar vertebrae are considered a group of 
minor joints.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of higher evaluations based upon 
functional loss due to pain on use, or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 
(1995).  

Degenerative arthritis, established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003.  

The general rating formula for diseases and injuries of the 
spine for Diagnostic Codes 5235 to 5243 (unless 5243 is used 
for evaluating intervertebral disc syndrome based upon 
incapacitating episodes), provides a 100 percent evaluation 
for unfavorable ankylosis (complete bony fixation) of the 
entire spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent evaluation.  
Forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent evaluation.  A 20 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 but not greater than 60 degrees, or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm severe 
enough to result in an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees, or combined range of motion 
of the thoracolumbar spine is greater than 120 but not 
greater than 235 degrees.  

Analysis:  The veteran filed his initial claim for service 
connection for low back disability in January 2004, over 30 
years after he was separated from military service.  He was 
provided his initial VA orthopedic examination of the back in 
April 2004.  He reported a more recent history of waxing and 
waning low back pain which could be significant or mild in 
nature.  He had never taken any medication and used topical 
heat applications.  He walked unaided and used no assistive 
devices.  Upon examination, his gait and station were 
considered to be essentially within normal limits.  The low 
back had a flat lordosis and range of motion was forward 
flexion to 80 degrees, backward extension to 45 degrees, 
lateral flexion right and left to 30 degrees.  There was 
minimal muscle spasm on the right side only for the lateral 
paraspinal muscles as they insert into the pelvic rim.  
Neurologically, deep tendon reflexes were three plus 
bilaterally and plantar flexes were equivocal.  Motor 
strength was intact except for some diminution of the right 
extensor hallicus longus.  Sensory was intact to pin and 
light touch.  The assessment was muscular back pain; 
intermittent strain of the right paraspinal muscles.  

A private MRI study of the lumbar spine in September 2004 
revealed no significant abnormal signal from any bony 
structure.  The lower thoracic cord and conus region were 
normal and disc spaces were maintained.  The overall 
dimensions of the spinal canal was relatively small secondary 
to short pedicles.  There was moderate spinal stenosis at L4-
L5 secondary to ligament thickening and generalized disc 
bulging with mild foraminal encroachment bilaterally.  The 
L5-S1 level was unremarkable.  There was also minimal canal 
narrowing at L3-L4 secondary to the short pedicles and 
ligament thickening.  The overall impression was generally a 
somewhat small spinal canal with moderate stenosis at L4-L5 
and to a lesser extent at L3-L4.  

In July 2005, the veteran was provided a VA neurological 
examination.  It was noted that the veteran's MS had been 
diagnosed in 1998, although he had presented with fatigue, 
memory problems and diplopia earlier in 1996.  MRI studies 
had showed frontal lesions.  The veteran's gait, heel and toe 
walk, and tandem gait was normal.  There were a variety of 
neurological complaints.  

In February 2008, the veteran was provided a VA neurological 
examination.  In addition to problems with his low back, it 
was noted that he had other issues including MS, obstructive 
sleep apnea, status post UPPP, chronic headaches, and left 
carpal tunnel syndrome.  The history of lifting injury with 
back strain from service was discussed.  The claims folder 
was available for review by the neurologist.  Back pain had 
increased over the years, and the veteran had difficulty 
sitting for any length of time.  Pain varied from mild to 
significant, but it was noted that the veteran never 
experienced any radicular quality to this pain.  There was no 
pain radiating into his lower extremities, no numbness 
posteriorly in his leg and no weakness.  He denied any saddle 
anesthesia, or bowel or bladder problems.  He used pain 
medication sparingly, but otherwise treatment was 
conservative.  
The MRI from 2004 was reviewed, and the neurologist noted 
that this study revealed congenital short pedicles in the 
lumbar region with moderate spinal stenosis at L4-L5, and to 
a lesser degree at L3-L4.  Stenosis was primarily secondary 
to ligament thickening, and there was also mention of 
generalized disc bulging.  L5-S1 was thought to be 
structurally normal.  

Physical examination revealed no obvious deformity of the 
lower lumbar spine except for a slight increased lordosis.  
There was no vertebral tenderness, but significant right 
paraspinal tenderness at the L4-L5 level.  Range of motion 
was 90 degrees forward flexion lateral flexion of 30 degrees 
right and 40 degrees left, rotation was full, and backward 
extension was to 10 degrees.  Active flexion of the left leg 
was nearly full and passive flexion produced no pain.  
Neurologic examination of the legs showed full power except 
for pain limiting weakness of the right hip flexor.  Muscle 
tone was normal, there was no spasticity, and there was 
symmetric toe tapping and fine finger movements.  Sensory 
examination was grossly intact for all modalities except for 
mild decrement to vibration distally.  There was no 
dermatomal dropout in any of the lumbar distributions and 
deep tendon reflexes were a brisk two plus throughout.  Gait 
was considered somewhat antalgic.  The impression was that 
the veteran had lumbosacral paraspinal pain that was related 
to his lifting injury in service, but there was some 
congenital short pedicles which may also contribute to his 
predisposition to low back pain.  There were some functional 
limitations due to this pain with respect to lifting heavy 
objects, and some restriction in range of motion and sitting 
for long periods.  Overall, however, "there are no 
significant function limitations due to this disorder."  

In February 2008, the veteran was provided a VA orthopedic 
examination which included a review of the record.  Treatment 
for low back pain was noted to be a course of exercise 
provided by VA.  The veteran took no medication.  He was 
currently employed in construction.  There was no urinary 
incontinence, urgency, required catheterization, fecal 
incontinence, numbness, leg or foot weakness, or falls or 
unsteadiness.  There was noted to be paresthesia.  There was 
noted to be no spasm and back pain was described as a dull 
ache of mild severity without flare-ups.  Again, examination 
revealed no spasm, atrophy, guarding or weakness on either 
the left or the right.  There was pain with motion and 
tenderness on both sides.  Posture was normal, there was a 
symmetry of appearance and gait was normal.  There was no 
list.  Neurological examination of the lower extremities and 
reflexes was essentially normal.  Lumbar range of motion was 
forward flexion to 80 degrees, backward extension to 
20 degrees, lateral flexion to 25 degrees right and 
20 degrees left, and lateral rotation to 20 degrees right and 
left.  The examiner wrote that although range of motion was 
reduced, this disability represent essentially normal motion 
for the veteran.  The diagnosis was chronic low back pain 
attributable to back strain and lumbar disc disease.  
Principal effect of back pain was decreased mobility, with 
mild impairment of ability to perform activities of daily 
life.  It was specifically noted, in reference to questions 
posed in the Board's earlier remand, that low back pain was 
not manifested by neurological impairment.  Symptoms 
attributable to service-connected lumbosacral strain were a 
dull ache in the lumbar region, and symptoms attributable to 
nonservice-connected MS were paresthesias of both legs.  

A preponderance of the competent medical evidence on file is 
against an evaluation in excess of the presently assigned 
10 percent evaluation at all times during the pendency of the 
this appeal.  The veteran has limited motion with pain, but 
without radicular or neurological symptoms of the lower 
extremities that is attributable to service-connected low 
back disability.  No radicular symptoms of any significant 
nature are identified, and the most recent orthopedic 
examination clearly attributed paresthesias of both legs to 
neurological impairment from nonservice-connected MS.  

Although lumbar ranges of motion have varied somewhat in the 
multiple examinations on file, each examination supports a 
finding that limitation of motion is not more than mild in 
nature and supports no more than the currently assigned 
10 percent evaluation.  No examination during the pendency of 
the appeal reveals lumbar range of motion to limit forward 
flexion to greater than 30 but not greater than 60 degrees.  
In April 2004, forward flexion was to 80 degrees, in 
February 2008, forward flexion was to 90 degrees, and the 
second February 2008 VA examination noted forward flexion to 
80 degrees.  

Although examinations do note pain at the limits of motion, 
including forward flexion, the evidence does not support a 
finding that pain is sufficiently limiting to result in 
forward flexion of 60 degrees or less.  No examination on 
file reveals combined ranges of lumbar spine motion to be 
less than 120 degrees sufficient for the next higher 
20 percent evaluation.  Combined range of motion in 2004 was 
185 degrees (even without any report of left or right 
rotation), at the 2008 neurological examination was 230 
degrees, and at the 2008 orthopedic examination 185 degrees.  

No examination on file reports any significant loss of motor 
strength or muscle atrophy.  In 2004, gait was normal and 
there was no noted spasm.  At the February 2008 neurological 
examination, the veteran's gait was only noted to be somewhat 
antalgic, but at the February 2008 orthopedic examination, 
there was again noted to be no low back spasm and gait was 
recorded as normal.  Additionally, it is noted that both 
recent 2008 examinations attribute a degree of the veteran's 
low back symptoms to a congenital abnormality of short 
pedicles as demonstrated on MRI examination, although the 
Board makes no attempt to reduce a compensable evaluation 
based upon this finding.  The veteran is not shown on any 
examination on file to meet or more nearly approximate the 
criteria for the next higher 20 percent evaluation for 
chronic lumbar strain.  

Although the veteran has routinely reported waxing and waning 
degrees of low back pain, the objective clinical evidence on 
file does not support a finding that the veteran has 
significant flare-ups of pain on use which results in 
significant additional limitations of motion consistent with 
38 C.F.R. §§ 4.40, 4.45, and 4.59, and Deluca supra.  

Finally, the Board would point out that the veteran was 
granted service connection by the RO in 2004 for chronic 
lumbar strain which had been confirmed at recent VA 
examination.  After the veteran disagreed with the assigned 
evaluation, and additional examinations were provided, it 
became apparent that he also has lumbar disc disease, 
confirmed on MRI findings, with moderate stenosis at L4-L5, 
and to a lesser degree at L3-L4, primarily attributable to 
ligamentous thickening, but without any sign or diagnosis of 
actual herniated nucleus pulposus (HNP), and again without 
evidence of any low back radiculopathy to the lower 
extremities.  At present, the veteran has not been granted 
service connection for degenerative disc disease, but only 
for lumbar strain.  The Board need not address the question 
of whether disc disease is reasonably associated with chronic 
lumbar strain of many years duration because it has 
essentially evaluated all of the veteran's low back 
symptomatology (except for lower extremity paresthesias 
attributable to MS) in arriving at the correct Schedular 
evaluation to be assigned in this appeal.  

Even if degenerative disc disease was acknowledged as service 
connected, there is no evidence on file which shows that the 
veteran has incapacitating episodes (defined as a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician) having a total duration of at least 
two weeks but less than four weeks during any 12 month period 
sufficient for the next higher 20 percent evaluation under 
the formula for rating intervertebral disc syndrome based 
upon incapacitating episodes at 38 C.F.R. § 4.71a.  

Finally, the Board has also considered the award of an extra-
scheduler evaluation in accordance with 38 C.F.R. § 3.321(b) 
(2007).  However, this case does not present any exceptional 
circumstances, and there is no evidence or argument that the 
Schedular criteria are inadequate as applied to the veteran 
in this appeal.  There is certainly no evidence which shows 
or suggests that the veterans lumbar strain results in marked 
interference with employment (and the veteran is shown to be 
gainfully employed), or frequent (or any) periods of 
hospitalization, or incapacitating episodes as defined above, 
or any other factual basis which would warrant a referral for 
extra-schedular consideration by the VA Under Secretary for 
Benefits or the VA Director of the Compensation and Pension 
Service.  





ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain is denied.  



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


